

115 HR 4563 IH: Georgian Fair Business Practices Sanctions Act of 2017
U.S. House of Representatives
2017-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4563IN THE HOUSE OF REPRESENTATIVESDecember 6, 2017Mr. Russell (for himself, Mr. Mullin, Mr. Sessions, and Mr. Flores) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on Financial Services, and the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo impose sanctions with respect to the Government of Georgia if the President determines that the
			 Government of Georgia is taking actions to undermine commitments or
			 contractual agreements with United States persons engaging in business
			 operations in the country of Georgia, and for other purposes.
	
 1.Short titleThis Act may be cited as the Georgian Fair Business Practices Sanctions Act of 2017. 2.Report on actions of the Government of Georgia to undermine commitments or contractual agreements made with United States persons engaging in business operations in the country of Georgia (a)In generalNot later than 90 days after the date of the enactment of this Act, and not less frequently than once every 180 days thereafter, the President shall submit to the appropriate congressional committees a report that—
 (1)includes a determination of the President of whether or not the Government of Georgia is taking actions to undermine the commitments or contractual agreements made with United States persons engaging in business operations in the country of Georgia; and
 (2)identifies foreign persons who are current or former officials of the Government of Georgia who are responsible for any actions described in paragraph (1).
 (b)InformationThe report required under subsection (a) shall include— (1)a summary of United States Government and nongovernment investment in Georgia; and
 (2)an assessment of the impact of actions described in subsection (a)(1) on the future of United States investment in Georgia.
 (c)FormThe report required under subsection (a) shall be submitted in unclassified form but may include a classified annex.
			3.Imposition of sanctions with respect to the Government of Georgia and responsible officials of the
			 Government of Georgia
 (a)In generalIf the President submits to the appropriate congressional committees a report under section 2 that contains an affirmative determination of the President as described in subsection (a)(1) of such section—
 (1)the President shall impose the sanctions described in subsection (b) with respect to the Government of Georgia; and
 (2)the President shall impose the sanctions described in subsection (c) with respect to current or former officials of the Government of Georgia who are identified in subsection (a)(2) of such section.
 (b)Sanctions with respect to Government of Georgia describedThe sanctions described in this subsection are the following: (1)No loan, credit guarantee, insurance, financing, or other similar financial assistance be extended by any agency of the Government of the United States (including the Export-Import Bank of the United States or the Overseas Private Investment Corporation) to the Government of Georgia, except with respect to the provision of humanitarian goods and agricultural or medical products.
 (2)No funds available to the Trade and Development Agency should be available for activities of the Agency in or for Georgia.
				(c)Sanctions with respect to responsible officials described
 (1)In generalThe sanctions described in this subsection are the following: (A)Asset blockingThe exercise of all powers granted to the President by the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) (except that the requirements of section 202 of such Act (50 U.S.C. 1701) shall not apply) to the extent necessary to block and prohibit all transactions in all property and interests in property of an individual who is subject to subsection (a)(2) if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.
					(B)Aliens ineligible for visas, admission, or parole
 (i)Visas, admission, or paroleAn alien who is subject to subsection (a)(2) is— (I)inadmissible to the United States;
 (II)ineligible to receive a visa or other documentation to enter the United States; and (III)otherwise ineligible to be admitted or paroled into the United States or to receive any other benefit under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).
							(ii)Current visas revoked
 (I)In generalThe issuing consular officer, the Secretary of State, or the Secretary of Homeland Security shall revoke any visa or other entry documentation issued to an alien who is subject to subsection (a)(2), regardless of when issued.
 (II)Effect of revocationA revocation under subclause (I) shall take effect immediately and shall automatically cancel any other valid visa or entry documentation that is in the possession of the alien.
 (2)PenaltiesThe penalties provided for in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) shall apply to a person that violates, attempts to violate, conspires to violate, or causes a violation of regulations prescribed under paragraph (1)(A) to the same extent that such penalties apply to a person that commits an unlawful act described in subsection (a) of such section 206.
				4.Termination of sanctions
 The sanctions described in section 3 shall cease to have effect beginning on the day after the date on which the President submits to the appropriate congressional committees a report under section 2 that contains a negative determination of the President as described in subsection (a)(1) of such section.
 5.DefinitionsIn this Act: (1)Admitted; alienThe terms admitted and alien have meanings given those terms in section 101 of the Immigration and Nationality Act (8 U.S.C. 1101).
 (2)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Committee on Foreign Affairs, the Committee on Armed Services, the Committee on Homeland Security, the Committee on Financial Services, and the Committee on Ways and Means of the House of Representatives; and
 (B)the Committee on Foreign Relations, the Committee on Armed Services, the Committee on Homeland Security and Governmental Affairs, and the Committee on Banking, Housing, and Urban Affairs of the Senate.
 (3)EntityThe term entity— (A)means a partnership, association, corporation, or other organization, group, or subgroup; and
 (B)includes a governmental entity. (4)PersonThe term person means an individual or entity.
 (5)United States personThe term United States person means a United States citizen, permanent resident alien, entity organized under the laws of the United States (including foreign branches), or a person in the United States.
			